NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 8 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUDY ALEXANDER VILLEDA MEJIA,                   No.   17-72341
AKA Rudy Villeda-Mejia,
                                                Agency No. A088-367-378
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2022**
                                 Seattle, Washington

Before: HAWKINS and BUMATAY, Circuit Judges, and SEEBORG,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Richard Seeborg, Chief United States District Judge for
the Northern District of California, sitting by designation.
      Petitioner Rudy Alexander Villeda Mejia (“Villeda”) is a native of Honduras

who is subject to a reinstated removal order. He appeals from a decision of the Board

of Immigration Appeals (“BIA”), affirming the Immigration Judge’s (“IJ”) denial of

his application for withholding of removal and his alternative request for protection

under the Convention Against Torture (“CAT”).

      Villeda sought withholding of removal, arguing he is a member of the

protected social group “witnesses of crimes in Honduras.” In 2009, Villeda was

working at a cell phone repair shop. While repairing a phone, he accidentally saw

and inadvertently deleted videos on four cell phones which showed the customers,

who identified themselves as members of the Cachiros drug cartel, dressed up as

military or police officers, and it appeared that they were killing people. The BIA’s

decision denying relief is supported by substantial evidence. The broad social group

proposed by Villeda does not have the sufficient “social distinction” and

“particularity” to constitute a cognizable social group under the act. Conde Quevedo

v. Barr, 947 F.3d 1238, 1242‒43 (9th Cir. 2020). Moreover, Villeda did not report

the crime or publicly testify against the gang; indeed, he did not even witness the

crime firsthand. See Aguilar-Osorio v. Garland, 991 F.3d 997, 999 (9th Cir. 2021)

(“[Petitioner’s] proposed group ‘witnesses who . . . could testify against gang

members based upon what they witnessed,’ encompasses ‘anyone in Honduras who

is a potential witness to anything that can be characterized as crime committed by a


                                         2
gang member.’ As such, the proposed group is not ‘discrete’ and lacks ‘definable

boundaries.’”).

         Nor does evidence compel the conclusion that Villeda will more likely than

not be tortured with the consent or acquiescence of the Honduran government, as

required for CAT protection. 8 C.F.R. § 1208.18. Villeda testified that he believed

the cartel members were also government agents because they were dressed in

military or police clothing in the videos he viewed. However, the agency is not

required to accept Villeda’s belief as fact, see Ochave v. INS, 254 F.3d 859, 866 (9th

Cir. 2001), and there was no objective evidence that the self-identified cartel

members were actually associated with the government. With no indication that

anyone has sought him or has interest in him since the events many years ago,

Villeda’s case is based on a chain of assumptions and speculation instead of evidence

demonstrating a likelihood of torture by or with the acquiescence of the

government. See Tzompantzi-Salazar v. Garland, 32 F.4th 696, 706–07 (9th Cir.

2022).

      PETITION DENIED.




                                          3